Citation Nr: 1742734	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-34 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating for residual superficial paresis of the maxillary branch of the trigeminal nerve, currently rated at 10 percent. 

2. Entitlement to a compensable rating for a residual scar on the right cheek. 

3. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Marines from September 1994 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

All issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A. Service Connection for Back Injury 

At the February 2017 hearing, the Veteran's representative noted that the service treatment records were incomplete. It was his contention that the Veteran's back was caused by an in-service car accident at Camp Lejeune and no other incident could have caused that back problem. The representative requested another VA examination to get an additional opinion on the Veteran's back condition despite the Veteran receiving a negative nexus opinion in 2014.  The Board finds that service treatment records appear complete.  However, it agrees that there are deficiencies with the VA medical opinion of record.  

In the June 2012 VA examination that noted a lumbar strain diagnosis. The VA examiner opined that the Veteran's current back condition was less likely than not caused or incurred by service. The rationale given was "only one mention of a car accident. No follow up or treatment. Recent clinical examination is negative for any residuals of a back injury".  The opinion, however, did not address the August 1998 in service reports that the Veteran's back "hurts every once in a while" and that he still was wearing a back brace for support. Given that there are more than one reference to the low back condition, it cannot be said that the examiner's understanding of the in-service injury is accurate.  

B. Increased rating for scar

Remand is also required to obtain a current VA scars examination.  

The Veteran has not been examined since 2012, and there are current allegations that all scars were not previously identified.  Moreover, there is a current contention that the scar is elevated or depressed and warrants a ten percent rating. 

C. Increased rating for trigeminal nerve. 

Finally, the Board finds that a contemporaneous trigeminal nerve examination is required.  The Veteran testified in February 2017 that following his in-service dental surgery, he experienced a sagging lip that never went back to normal. He feels a tight pain in his cheek and feels a nerve "jump on its own". The Veteran's representative requested another VA examination to re-evaluate this condition. Specifically, the representative mentioned that the Veteran's inside of his jaw had not been examined and there may be a scar from the abscess surgery causing further problems. The Board notes that the Veteran has not had a VA examination in five years and asserts that his condition has worsened. Therefore a new examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the July 2012 VA examiner for the Veteran's back condition. If not available, please obtain an opinion from another qualified specialist. The opinion should address whether it is more likely than not (50% probability or greater) that the Veteran's current lumbar back strain was caused by or incurred in service. The opinion should address both the Veteran's car accident at Camp Lejeune as well as the Veteran's reports that carrying heavy backpacks on hikes as well as carrying heavy equipment in the warehouse caused his current back strain. The opinion should address the Veteran's reports in service in August 1998 of having to wear a back brace for support and that his back still hurts every once in a while after the car accident. The VA examiner should be provided with the claims file as well as a copy of this remand.

2. Schedule a VA examination for both the Veteran's facial scar as well as his trigeminal nerve condition to determine the current severity of both conditions. In terms of the facial scar, the examiner must specifically address whether the Veteran has any additional scars inside his mouth. Moreover, the examiner should address whether the scar on the Veteran's cheek is elevated or depressed on palpation. In terms of the trigeminal nerve condition, the VA examiner should re-assess the Veteran's condition and determine the current severity of his nerve impairment. The VA examiners should be provided with the claims file as well as a copy of this remand. 

3. Then, the RO should readjudicate the claims. If any claim remains denied, the RO should issue a supplemental statement of the case and allow the Veteran the appropriate amount of time to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



 


